Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Pyne appeals the district court’s order summarily denying his motion for continued recusal and disqualification. We have reviewed the record and find no reversible error. Accordingly, we affirm the order of the district court. See United States v. Pyne, No. 8:04-cr-00018-AW-3 (D. Md. June 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.